Citation Nr: 0025700	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  93-22 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for the period of 
February 3, 1992 through January 23, 2000 and a rating in 
excess of 10 percent from January 24, 2000 for chronic 
obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1971 to July 
1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1993 rating decision by the 
St. Petersburg, Florida RO that granted service connection 
for COPD, evaluated as noncompensable, effective February 3, 
1992.  By rating decision dated in April 2000, the rating for 
COPD was increased to 10 percent, effective January 24, 2000, 
and the appeal was continued.

In September 1993, a hearing was held at the St. Petersburg 
RO before C.W. Symanski, who is the member of the Board 
rendering the final determination in this claim and was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991).

This case was before the Board in September 1995 and December 
1997 when it was remanded for additional development.

The Board notes that in a recent case, Fenderson v. West, 12 
Vet. App. 119 (1999), the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) addressed the issue 
of "staged" ratings and distinguished between a veteran's 
dissatisfaction with an initial rating assigned following a 
grant of service connection (as in this case) and a claim for 
an increased rating of a service connected disability.  The 
issue for appellate consideration is reflected on the first 
page of this decision in accordance with Fenderson.



REMAND

The veteran contends that his service-connected COPD is more 
disabling than currently evaluated.  In its December 1997 
Remand, the Board noted that an October 1996 VA examination 
was not adequate for the purpose of disability evaluation 
because the examination report failed to address the 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)).  The Board instructed the 
RO to schedule the veteran for a VA special pulmonary 
examination in order to determine the severity of his 
service-connected COPD.  Pulmonary function testing was to be 
performed; this testing was to address Forced Expiratory 
Volume in one second (FEV-1), the ratio of Forced Expiratory 
Volume in one second to Forced Vital Capacity (FEV-1/FVC), 
and DLCO (SB).

The evidence of record indicates that while the veteran 
underwent VA special pulmonary examinations in September 1999 
and January 2000, the reports of examination do not contain 
all the information specifically requested in the December 
1997 Remand.  Specifically, the September 1999 examination 
report notes a diagnosis of pulmonary emphysema; however, no 
pulmonary function testing was performed.  The January 2000 
examination report notes a diagnosis of pulmonary emphysema.  
Pulmonary function testing was performed; however, the report 
of pulmonary function testing failed to address the DLCO 
(SB).  According to the schedular criteria set forth in 
Diagnostic Code 6604, this is a critical element in 
evaluating the extent of disability due to COPD.  The Board 
finds that the veteran should be afforded an additional VA 
examination in order to comply with the dictates of the Board 
Remand.

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held 
that a remand was necessary because the veteran's medical 
examination was inadequate, and because of the RO's failure 
to follow the Board's directives in a prior remand.  The 
Court further held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders.  Id.  The Board regrets any further delay in 
this case.  In view of the RO's failure to follow the 
directives in a December 1997 Remand, the Board concludes 
that additional development of the record is required prior 
to appellate disposition.

As noted above, in Fenderson, the Court recognized a 
distinction between a veteran's dissatisfaction with an 
initial rating assigned following a grant of service 
connection (as in this case) and a claim for an increased 
rating for a service-connected disability.  The Court found 
two important reasons for this distinction-consideration of 
"staged" ratings and the adequacy of the statement of the 
case.  On Remand, the RO will have an opportunity to 
specifically consider whether staged ratings would be 
appropriate.

Under the circumstances of this case, further development is 
required.  Accordingly, the case is hereby REMANDED back to 
the RO for the following action:

1.  The veteran should be scheduled for a 
special VA pulmonary examination in order 
to determine the severity of the 
veteran's service-connected chronic 
obstructive pulmonary disease.  The 
claims folder and a copy of this Remand 
must be made available to the examiner 
for review.  All indicated tests must be 
conducted, to specifically include 
pulmonary function testing which must 
address FEV-1, FEV-1/FVC, and DLCO (SB).

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the requested 
development has been completed.  If any 
development is incomplete, appropriate 
corrective action should be implemented.  
Thereafter, the RO should review the 
veteran's claim with regard to all 
pertinent diagnostic codes and 
regulations and, in particular, should 
consider both the old rating criteria for 
respiratory disorders and the revised 
rating criteria which became effective 
October 7, 1996, and apply those criteria 
that are more advantageous to the 
veteran.  In addition, the RO should 
consider the principles set forth by the 
Court in Fenderson regarding initial 
ratings for service-connected 
disabilities.  If the decision remains 
adverse to the veteran, the RO should 
provide the veteran and his 
representative with a supplemental 
statement of the case and the applicable 
time to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


